Exhibit 10.1

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

This Supplemental Executive Retirement Plan Agreement (this “Agreement”) is
adopted effective February 1, 2016, by and among Peoples Security Bank and Trust
Company, a Pennsylvania state chartered bank and trust company (the “Bank”),
Peoples Financial Services Corp., a Pennsylvania corporation (the
“Corporation”), and Michael L. Jake (the “Executive”).

 

WHEREAS, the purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of the Bank; and

 

WHEREAS, the Executive is currently employed by the Bank, and is qualified by
education and experience to serve as the Bank’s Executive Vice President and
Chief Risk Officer.

 

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1



“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.2



“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.3



“Board” means the Board of Directors of the Corporation as from time to time
constituted.

 

1.4



“Cause” means (i) conviction of, or the entry of a plea of guilty or no contest
to a felony or any other crime of moral turpitude that causes the Corporation,
the Bank or any of their subsidiaries or affiliates public disgrace or
disrepute, or adversely affects their operations, financial performance, or
relationship with its customers; (ii) fraud, embezzlement or other
misappropriation of funds; (iii) illegal use of controlled drugs; (iv) refusal
to perform the lawful and reasonable directives of the Chief Executive Officer
of the Bank or the Board; (v) any government regulatory agency instructs the
Corporation or Bank to terminate the employment of the Executive or relieve him
of his duties; (vi) the Executive’s willful violation of any law, rule or
regulation governing banks or bank officers; or (vii) the Executive’s unlawful
discrimination, including harassment against employees, customers, business
associates, contractors, or visitors of the Bank or the Corporation or any of
their affiliates and subsidiaries.

 

1.5



“Change in Control” means a change in the ownership or effective control
applicable to the Corporation or the Bank as described in Section
409(a)(2)(A)(v) of the Code (or any successor provision thereto) and the
regulations thereunder.

 

1.6



“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder, including such regulations and guidance as may be
promulgated after the Effective Date.

 

1.7



“Disability” means a condition entitling Executive to benefits under the long
term disability plan, policy or arrangement maintained for employees of the
Bank.

 

1.8



“Effective Date” means 2/1/2016.

 



--------------------------------------------------------------------------------

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

 

1.9



“Normal Retirement Age” means age sixty-seven (67).

 

1.10



“Normal Retirement Date” means the later of Normal Retirement Age or Separation
from Service.

 

1.11



“Plan Administrator” means the Board or such committee or person as the Board
shall appoint.

 

1.12



“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.

 

1.13



“Separation from Service” means termination of the Executive’s employment with
the Bank (and the Corporation, if applicable) constituting a “separation from
service” within its meaning under Treasury Regulations Section 1.409A-1(h).

 

1.14



“Schedule A” means the schedule attached to this Agreement and made a part
hereof.  Schedule A shall be updated upon a change in any of the benefit amounts
under Article 2 or 3.

 

1.15



“Specified Employee” means a “specified employee” as defined in Treasury
Regulations Section 1.409A-1(i).

 

1.16



“Termination for Cause” means a Separation from Service in connection with a
termination of Executive’s employment by the Bank for Cause.

 

1.17



“Termination without Cause” means a Separation from Service as a result of a
termination of Executive’s employment by the Bank without Cause.

 

Article 2

Distributions During Lifetime


2.1Normal Retirement Benefit.  Upon Separation from Service on or after
attaining Normal Retirement Age, the Bank shall distribute to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Article.



2.1.1Amount of Benefit.  The annual benefit under this Section 2.1 is Forty
Thousand Dollars ($40,000).

 

2.1.2Distribution of Benefit.  The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Normal Retirement Date.  The annual benefit shall be
distributed to the Executive for ten (10) years.

 

2.2Disability Benefit.  If the Executive experiences a Disability which results
in a Separation from Service prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 

2.3.1Amount of Benefit.  The benefit under this Section 2.2 is the Disability
Benefit set forth on Schedule A for the Plan Year ended immediately prior to the
date in which Separation from Service due to Disability occurs. Additionally,
the annual benefit amount shall be increased by a pro-rated amount relative to
the Executive’s service during the partial Plan Year in which Separation from
Service takes place.  This amount will be added to the Annual Benefit amount at
the end of the preceding Plan Year on Schedule A.

 

2.3.2Distribution of Benefit.  The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Separation from Service.  The annual benefit shall be
distributed to the Executive for ten (10) years.

 

2.3Change in Control Benefit.  If a Change in Control occurs prior to Normal
Retirement Age followed by Separation from Service within twenty-four (24)
months following the Change in Control, the Bank shall

-2-

--------------------------------------------------------------------------------

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

 

distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

 

2.4.1Amount of Benefit.  The annual benefit under this Section 2.3 is the Change
in Control benefit set forth on Schedule A for the Plan Year ended immediately
prior to the date Separation from Service occurs. Additionally, the annual
benefit amount shall be increased by a pro-rated amount relative to the
Executive’s service during the partial Plan Year in which Separation from
Service takes place.  This amount will be added to the Annual Benefit amount at
the end of the preceding Plan Year on Schedule A.

 

2.4.2Distribution of Benefit.  The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Separation from Service.  The annual benefit shall be
distributed to the Executive for ten (10) years.

 

2.4Termination without Cause Prior to Normal Retirement Age. If the Executive
experiences a Termination without Cause during or before the Plan Year in which
the Executive attains Normal Retirement Age, the Bank shall distribute to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Article.

 

2.4.1Amount of Benefit. The benefit under this Section 2.4 is the Termination
without Cause Benefit set forth on Schedule A for the Plan Year ended
immediately prior to the date in which the Termination without Cause prior to
Normal Retirement Age occurs. Additionally, the annual benefit amount shall be
increased by a pro-rated amount relative to the Executive’s service during the
partial Plan Year in which such Separation from Service takes place. This amount
will be added to the Annual Benefit amount at the end of the preceding Plan Year
on Schedule A.

 

2.4.2Distribution of Benefit.  The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following the Termination without Cause.  The annual benefit
shall be distributed to the Executive for ten (10) years.

 

2.5Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.5 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

 

2.6Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Executive becomes subject to tax on the amounts deferred hereunder,
then the Bank may make a limited distribution to the Executive in a manner that
conforms to the requirements of Code Section 409A.  Any such distribution will
decrease the Executive’s benefits distributable under this Agreement.

 

2.7Change in Form or Timing of Distributions.  For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend this

Agreement to delay the timing or change the form of distributions.  Any such
amendment shall be subject to approval by the Bank in its sole and absolute
discretion and:

 

(a)



may not accelerate the time or schedule of any distribution, except as provided
in Code Section 409A;

(b)



except for benefits distributable under Section 2.2, must delay the commencement
of distributions for a minimum of five (5) years from the date the distribution
was originally

-3-

--------------------------------------------------------------------------------

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

 

scheduled to be made; and

(c)



must take effect not less than twelve (12) months after the amendment is made.

 

Article 3

Distribution at Death

 

3.1Death During Active Service.  If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 3.1.  This benefit shall be distributed in lieu of any benefit
under Article 2.

 

3.1.1Amount of Benefit.  The benefit under this Section 3.1 is the Normal
Retirement Benefit as described in Section 2.1.1.

 

3.1.2Distribution of Benefit.  The Bank shall distribute the annual benefit to
the Beneficiary in twelve (12) equal monthly installments commencing within
sixty (60) days following the Executive’s death. The annual benefit shall be
distributed to the Beneficiary for ten (10) years. The Beneficiary shall be
required to provide to the Bank the Executive’s death certificate.

 

3.2Death During Distribution of a Benefit.  If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute the remaining benefits to the
Beneficiary at the same time and in the same amounts they would have paid to the
Executive had the Executive survived.  The Beneficiary shall be required to
provide to the Bank the Executive’s death certificate.

 

Article 4

Beneficiaries

 

4.1In General.  The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive.  The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

4.2Designation.  The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent.  If the Executive names someone other
than the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its
sole discretion, determine that spousal consent is required to be provided in a
form designated by the Plan Administrator, executed by the Executive’s spouse
and returned to the Plan Administrator.  The Executive's beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved.  The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and
procedures.  Upon the acceptance by the Plan Administrator of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
cancelled.  The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Plan
Administrator prior to the Executive’s death.

 

4.3Acknowledgment.  No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4No Beneficiary Designation.  If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary.  If
the Executive has no surviving spouse, any benefit shall be paid to the
Executive's estate.

 



-4-

--------------------------------------------------------------------------------

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

 

4.5Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

 

Article 5

General Limitations

 

5.1Termination for Cause; Other Events. Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not distribute any benefit under this
Agreement if (i) the Executive’s employment with the Bank is terminated by the
Bank due to a Termination for Cause or (ii) the Executive has a Separation from
Service other than one explicitly described under Sections 2.1 through 2.4 or
Article 3.

 

5.2Suicide or Misstatement.  No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date, or if an
insurance company which issued a life insurance policy covering the Executive
and owned by the Bank denies coverage (i) for material misstatements of fact
made by the Executive on an application for such life insurance, or (ii) for any
other reason.

 

5.3Removal.    Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.

 

3.4



Regulatory Restrictions. Notwithstanding anything herein to the contrary, any
payments made to the Executive pursuant to this Agreement, or otherwise, shall
be subject upon compliance with 12 U.S.C. 1828 and FDIC Regulation 12 CFR Part
359, Golden Parachute Indemnification Payments and any other regulations or
guidance promulgated thereunder.

 

3.5



Section 280G.  If any payment or benefit due under this Agreement, together with
all other payments and benefits that the Executive receives or is entitled to
receive from the Bank, the Corporation or any of their subsidiaries, affiliates
or related entities, would (if paid or provided) constitute a “parachute
payment” (within the meaning under Section 280G(b)(2) of the Code) or an excise
tax under Section 4999 of the Code, the amounts otherwise payable under this
Agreement will be limited to the minimum extent necessary to ensure that no
portion thereof will fail to be tax-deductible to the Corporation and Bank by
reason of Section 280G of the Code or subject to an excise tax under Section
4999 of the Code.

 

3.6



Competition after Separation from Service.  Any unpaid benefits shall be
forfeited if the Executive breaches any restrictive covenants (including,
without limitation, any non-competition or non-solicitation restrictions)
applicable to Executive.

 

 

Article 6

Administration of Agreement

 

6.1Plan Administrator Duties.  The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

6.2Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed

-5-

--------------------------------------------------------------------------------

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

 

representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3Binding Effect of Decisions.  Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

6.4Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

6.5Bank Information.  To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Executive’s death,
Disability or Separation from Service, and such other pertinent information as
the Plan Administrator may reasonably require.

 

Article 7

Claims And Review Procedures

 

7.1Claims Procedure.  An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

7.1.1Initiation – Written Claim.  The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits.  If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant.  All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred.  The claim must state
with particularity the determination desired by the claimant.

 

7.1.2Timing of Plan Administrator Response.  The Plan Administrator shall
respond to such claimant within thirty (30) days after receiving the claim.  If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional thirty (30) days by notifying the claimant in writing,
prior to the end of the initial thirty (30) day period, which an additional
period is required.  The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

7.1.3Notice of Decision.  If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of this Agreement on which the denial
is based;

(c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2Review Procedure.  If the Plan Administrator denies part or the entire claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 



-6-

--------------------------------------------------------------------------------

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

 

7.2.1Initiation – Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

7.2.2Additional Submissions – Information Access.  The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim.  The Plan Administrator shall also provide
the claimant, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

 

7.2.3Considerations on Review.  In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

7.2.4Timing of Plan Administrator Response.  The Plan Administrator shall
respond in writing to such claimant within thirty (30) days after receiving the
request for review.  If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional thirty (30) days
by notifying the claimant in writing, prior to the end of the initial thirty
(30) day period, which an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

7.2.5Notice of Decision.  The Plan Administrator shall notify the claimant in
writing of its decision on review.  The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of this Agreement on which the denial
is based;

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

7.3Arbitration of Claims.  All claims or controversies arising out of or in
connection with this Agreement shall, subject to the initial review provided for
in the foregoing provisions of this Article, be resolved through
arbitration.  Except as otherwise mutually agreed to by the parties, any
arbitration shall be administered under and by the American Arbitration
Association (“AAA”), in accordance with the AAA procedures then in effect.  The
arbitration shall be held in the AAA office nearest to where the Executive is or
was last employed by the Bank or at a mutually agreeable location.

 

Article 8

Amendments and Termination

 

3.1



Amendments.  This Agreement may be amended only by a written agreement signed by
the Bank and the Executive.  However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.

 

8.2Plan Termination Generally.  This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive.  The benefit shall be
the Accrual Balance (as described in Exhibit A) as of the date this Agreement is
terminated.  Except as provided in Section 8.3, the termination of this
Agreement shall not cause a distribution of benefits under this
Agreement.  Rather, upon such termination benefit distributions will be made at
the earliest distribution event permitted under Article 2 or Article 3.

 



-7-

--------------------------------------------------------------------------------

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

 

8.3Plan Terminations Under Code Section 409A.  Notwithstanding anything to the
contrary in Section 8.2, the Bank may terminate this Agreement pursuant to and
in accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix) (or any
successor provision) and, upon such termination, the Bank may distribute the
Accrual Balance (as described in Exhibit A), determined as of the date of the
termination of this Agreement, to the Executive in a lump sum.

 

Article 9

Miscellaneous

 

9.1Binding Effect.  This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2No Guarantee of Employment.  This Agreement is not a contract for
employment.  It does not give the Executive the right to remain as an employee
of the Bank nor interfere with the Bank's right to discharge the Executive.  It
does not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.

 

9.3Non-Transferability.  Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4Tax Withholding and Reporting.  The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement.  The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities.  The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 

9.5Applicable Law.  This Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Pennsylvania, except to the extent preempted by
the laws of the United States of America.

 

9.6Unfunded Arrangement.  This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended from time to time (“ERISA”).”  The Executive and the Beneficiary are
general unsecured creditors of the Bank for the distribution of benefits under
this Agreement.  The benefits represent the mere promise by the Bank to
distribute such benefits.  The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors.  Any insurance on the Executive's life
or other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7Entire Agreement.    This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof.  No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.8Interpretation.  Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.9Alternative Action.  In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

9.10Headings.  Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.

 



-8-

--------------------------------------------------------------------------------

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

 

9.11Validity.  If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

9.12Notice.  Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

Peoples Financial Services Corp.

150 North Washington Ave

Scranton, PA 18504

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

9.13Compliance with Section 409A.  This Agreement shall be interpreted and
administered consistent with Code Section 409A.





-9-

--------------------------------------------------------------------------------

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

 

 

 

 

 

 

EXECUTIVE

 

PEOPLES SECURITY BANK AND TRUST COMPANY

 

 

 

 

 

 

 

/s/ Michael L. Jake

 

By: /s/Linda A. Gardner

 

 

Michael L. Jake

 

Name:Linda A. Gardner

 

 

 

 

Title: VP/HR Manager

 

 

 

 

 

 

 

 

 

PEOPLES FINANCIAL SERVICES CORP

 

 

 

 

By: /s/Craig W. Best

 

 

 

 

Name:Craig W. Best

 

 

 

 

Title: President & CEO

 

 

 



-10-

--------------------------------------------------------------------------------

 

 

 

Supplemental Executive Retirement Plan
Schedule A

Michael Jake

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Birth Date: XX/XX/1952
Plan Anniversary Date: 12/31/2016
Normal Retirement: 08/10/2019, Age 67
Normal Retirement Payment: Monthly for 10 Years

Termination
Without Cause
Prior to
Normal Retirement Age

Disability

Change in Control

Death

 

Amount Payable Monthly for 10 Years at
Separation from Service

Amount Payable Monthly for 10 Years Upon Separation

Amount Payable Monthly for 10 Years Upon Separation

Amount Payable Monthly for 10 Years Upon Separation

Value As
Of

Age

Discount Rate
Pre/Post

Benefit Level

Based On

Vesting

Accrued Benefit Liability

Annual Benefit1

Annual Benefit1

Annual Benefit1, 2

Annual Benefit1, 2

Feb 2016

63

4.00%/4.00%

40,000


0 

100.00%


0 

0 

0 

40,000

40,000

Dec 2016

64

4.00%/4.00%

40,000


80,058 

100.00%


80,058 

9,694 

9,694 

40,000

40,000

Dec 2017

65

4.00%/4.00%

40,000


170,802 

100.00%


170,802 

20,682 

20,682 

40,000

40,000

Dec 2018

66

4.00%/4.00%

40,000


265,243 

100.00%


265,243 

32,118 

32,118 

40,000

40,000

Aug 2019

67

4.00%/4.00%

40,000


330,331 

100.00%


330,331 

40,000 

40,000 

40,000

40,000

 

The first line represents the initial plan values as of the plan implementation
date of February 01, 2016.

1The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 120 monthly payments.

2 Note that accounting rules may require an additional accrual at the time this
benefit is triggered.

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

 

 

/s/ Michael L. Jake

 

By: /s/Linda A. Gardner

Michael L. Jake

 

Title: VP/HR Manager

Date:  2/3/2016

 

Date:  2/3/2016

 



--------------------------------------------------------------------------------